                                   Case 2:19-cv-00100-KJM-DB Document 28 Filed 07/16/20 Page 1 of 1

                              1

                              2

                              3

                              4

                              5

                              6

                              7

                              8                                     UNITED STATES DISTRICT COURT
                              9                                 EASTERN DISTRICT OF CALIFORNIA
A Professional Corporation




                             10
      Redwood City




                             11   ROGER AND KIMBERLEE ABBOTT,                          Case No. 2:19-CV-00100-KJM-DB

                             12                       Plaintiffs,                      ORDER TO EXTEND COURT DATES
                                                                                       IN AMENDMENT TO SCHEDULING
                             13            v.                                          ORDER

                             14   STATE FARM GENERAL INSURANCE                         Action Filed: January 15, 2019
                                  COMPANY, et al.,
                             15
                                                      Defendants.
                             16

                             17            The parties jointly request to amend dates in the scheduling order (ECF No. 25). Good

                             18   cause appearing, the court GRANTS this request, as follows:

                             19    Description                              Existing Date               New Date

                             20    Discovery Cutoff                         May 26, 2020                August 24, 2020

                             21    Settlement Conference Deadline           May 28, 2020                October 29, 2020

                             22    Dispositive Motion                       July 24, 2020               October 16, 2020

                             23    Expert Witness Disclosure                August 31, 2020             November 30, 2020
                             24    Rebuttal Expert Disclosure               September 28, 2020           December 28, 2020
                             25    Completion of Expert Discovery           October 26, 2020            January 25, 2021
                             26             IT IS SO ORDERED.
                             27   DATED: July 15, 2020.
                             28

                                  4818-9979-1809.1
                                                                                                   ORDER TO EXTEND COURT DATES IN
                                                                                              AMENDMENT TO SCHEDULING ORDER – NO.
                                                                                                               2:19-CV-00100-KJM-DB
